Case 1:13-cv-11640-RWZ Document 394 Filed 08/01/19 Page 1 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 13-11640-RWZ

BRIGHAM AND WOMEN’S HOSPITAL, INC. and
INVESTORS BIO-TECH, L.P. ,

Vv.

PERRIGO COMPANY and L. PERRIGO COMPANY

ORDER

 

August 1, 2019

ZOBEL, S.D.J.

Perrigo Company and L. Perrigo Company (“defendants”) filed a Bill of Costs
seeking $90,637.02 from Brigham and Women’s Hospital, Inc. and Investors Bio-Tech,
LLP (“plaintiffs”). Plaintiffs object to all but $2,357 of these costs, which they say is
nonetheless offset by expert witness fees owed to them by defendants.

i. Standard

Under Federal Rule of Civil Procedure 54(d), the court may award “costs” to a

prevailing party. Those costs are identified in 28 U.S.C. § 1920 and include:

(1) Fees of the clerk and marshal; (2) Fees for printed or
electronically recorded transcripts necessarily obtained for
use in the case; (3) Fees and disbursements for printing and
witnesses; (4) Fees for exemplification and the costs of
making copies of any materials where the copies are
necessarily obtained for use in the case; ....

See also 28 U.S.C. § 1821 (further defining witness expenses taxable under 28 U.S.C.
§ 1920(3)).
Case 1:13-cv-11640-RWZ Document 394 Filed 08/01/19 Page 2 of 8

Within these statutory boundaries, the court retains broad discretion to “shape[]

the contours” of a prevailing party’s award. Great N. Ins. Co. v. E. Propane Gas, Inc.,
No. 15-12955-JGD, 2017 WL 2434776, at *1 (D. Mass. June 5, 2017) (quoting Conway

 

v. Licata, 144 F. Supp. 3d 212, 217 (D. Mass. 2015)); see also In re Two Appeals
Arising Out of San Juan Dupont Plaza Hotel Fire Litig., 994 F.2d 956, 962-63 (1st Cir.
1993) (a district court may decline to tax items in 28 U.S.C. § 1920 if it provides some
rationale).
ll. Defendants’ Bill of Costs

Following an eight-day trial in December 2016 in this patent infringement action,
a jury returned a verdict for plaintiffs. It found that the asserted claims of the patent
were valid, that defendants’ product infringed each asserted claim, and that such
infringement was willful. However, on defendants’ motion under Federal Rule of Civil
Procedure 50(b), | determined that plaintiffs had failed to present sufficient evidence of
direct infringement and that, accordingly, “no reasonable jury could have returned a
verdict” in their favor. Brigham & Women's Hosp.., Inc. v. Perrigo Co., 280 F. Supp. 3d
192, 197 (D. Mass. 2017). Judgment was therefore entered for defendants on all

claims. Plaintiffs appealed and the Federal Circuit conducted a de novo review and

 

affirmed. Brigham & Women's Hosp.., Inc. v. Perrigo Co., 761 F. App'x 995 (Fed. Cir.
2019).

Plaintiffs nonetheless argue that this case should be treated as one of "mixed
results" and that costs should be awarded to the party who “carried the day” at each
stage of the case. Ira Green, Inc. v. Military Sales & Serv. Co., 775 F.3d 12, 28-29 (1st

Cir. 2014). But a case of "mixed results" is one in which each party prevailed on some

2
Case 1:13-cv-11640-RWZ Document 394 Filed 08/01/19 Page 3 of 8

claims or counterclaims. Here, defendants categorically won and are therefore the
party entitled to costs under Rule 54(q).

A. Clerk Fees

Defendants first request $900 for pro hac vice motion fees. Courts in this district

generally do not allow parties to recover these costs, 600 LB Gorillas, Inc. v. Fieldbrook

 

Foods Corp., No. 15-CV-13991-ADB, 2018 WL 6332494, at *5 (D. Mass. Dec. 4, 2018)
(collecting cases), and | am not persuaded that defendants’ choice of out-of-state
counsel is “fairly chargeable to plaintiff.” Keurig, Inc. v. JBR, Inc., No. 11-CV-
11941-FDS, 2014 WL 2155083, at *2 (D. Mass. May 21, 2014). Defendants’ pro hac
vice application costs are denied.

B. Marshal Fees

Defendants originally sought $1,979 in fees for service of summonses and
subpoenas, but both parties have since agreed that only a portion of that sum is
recoverable under 28 U.S.C. § 1920(1). Accordingly, defendants’ request for Fees of
the Marshal is allowed in the agreed amount of $780.

Cc. Transcript and Video Expenses

Next, defendants ask for $40,323.61 under 28 U.S.C. § 1920(2). This amount
includes the cost of seventeen deposition transcripts, transcripts of the pretrial
conference and the trial, as well as “video sync” services and videotape copies of three
depositions. For the following reasons, defendants’ request is allowed in the amount of
$13,764.07, which includes $9,495.40 for deposition transcripts and $4,268.67 for
pretrial conference and trial transcripts.

i. Deposition Transcripts

3
Case 1:13-cv-11640-RWZ Document 394 Filed 08/01/19 Page 4 of 8

Under 28 U.S.C. § 1920(2), “[flees for printed or electronically recorded
transcripts necessarily obtained for use in the case” are taxable (emphasis added). If
deposition transcripts are introduced in evidence or used at trial, their costs are
generally recoverable. For all other deposition transcripts, the court may exercise its
discretion to award costs if “special circumstances’ exist, including, for example, when
the prevailing party relies on the transcripts in a dispositive motion. Sharp v. Hylas

Yachts, Inc., No. 11-CV-11814-JCB, 2016 WL 10654435, at *2 (D. Mass. June 14,

 

2016); Templeman v. Chris Craft Corp., 770 F.2d 245, 249 (1st Cir. 1985).

Transcripts of the depositions of Dr. William Steinberg, Laura Donnelly, and
Valerie Gallagher were either introduced as evidence or otherwise made part of the trial
record. Accordingly, their costs are taxable in the amounts of $532, $1,045, and
$499.40, respectively."

Defendants are also due costs for any transcripts used for cross-examination or
impeachment at trial. Those include the deposition transcripts of Stephen Byrn
($1,619.25); Dr. Michael Wolfe ($3,143.50); Phillip Green ($1,126.25); and Harry
Barnett ($1,530).?

The court discerns no special circumstances to warrant recovery of the other

 

l For each recoverable deposition transcript, defendants shall recover the actual transcript cost

and, if applicable, the reporter attendance fee. Costs associated with the rough transcript, archiving, or
shipping and handling are not recoverable. Nor may defendants recover the costs of videotaping
depositions. Subject to some exceptions, "[vlideo depositions are not taxable without prior permission of
the Court." D. Mass Guide on Taxation of Costs, http:/Avww.mad.uscourts.gov/resources/pdfftaxation. pdf.
No such permission was obtained.

2 Transcripts of the two depositions of Dr. Wolfe were used for cross-examination and both are

therefore recoverable. See Docket # 231 at 97. However, the trial transcript suggests that only the
deposition at which Harry Barnett testified on behalf of Brigham and Women’s Hospital was used at trial.
Accordingly, only that transcript’s cost is taxable to plaintiffs. See Docket # 225 at 89.

4
Case 1:13-cv-11640-RWZ Document 394 Filed 08/01/19 Page 5of8

deposition transcripts or any videographer fees.
ii. Pretrial Conference and Trial Transcripts
Defendants relied on the pretrial conference transcript and the trial transcripts for
their successful post-trial briefing. Accordingly, defendants may recover the cost of the
pretrial conference transcript ($163.59) and the trial transcript ($4,105.08).*
However, defendants’ requested $3,458.70 in trial realtime fees is disallowed.
Realtime transmission is “highly convenient and desirable,” but such costs were not

“necessarily” incurred within the meaning of 28 U.S.C. § 1920(2). See Fid. Int'l

 

Currency Advisor A Fund, LLC, by Tax Matters Partner v. United States, No. 05-CIV-
40151-FDS, 2010 WL 5376382, at *2 (D. Mass. Dec. 20, 2010).

D. Copies and Exemplification Fees

Pursuant to 28 U.S.C. § 1920(4), defendants request $39,560.86 for copies and
exemplification expenses. This sum includes a whopping $35,298 for the “design of
charts, figures, and demonstratives used during trial” by a graphic designer and
$4,262.86 for the printing of trial demonstratives and exhibits. Docket # 383-4 at 2.

Given the lack of evidence to support the necessity of a graphic designer and the
significant number of hours allegedly spent by the designer preparing demonstratives,
the requested $35,298 is disallowed.

Defendants may, however, recover $4,262.86 in printing costs. Those costs are
supported by a detailed invoice, Docket # 383-4 at 7, fall squarely within the scope of

28 U.S.C. § 1920(4), and are not excessive.

 

3 Although labeled as “expedited” or “daily,” the transcripts were charged at a rate lower than the

ordinary per-page rate in effect at the time and are thus fully recoverable.

5
Case 1:13-cv-11640-RWZ Document 394 Filed 08/01/19 Page 6 of 8

E. Witness Fees
Lastly, defendants’ Bill of Costs includes $7,873.55 in witness attendance fees,
travel expenses, and subsistence allowances, of which $4,036.55 is allowed.
i. Attendance Fees
Under 28 U.S.C. § 1821(b), a witness shall be paid an attendance fee of $40
“per day for each day’s attendance” and for “the time necessarily occupied in going to
and returning from the place of attendance.” Dr. Gary Annunziata, Dr. Anthony Tornay,
and Lisa Cameron each testified for one day and, accordingly, defendants’ requested
$120 in attendance fees is allowed.
ii. Travel Expenses
Defendants shall also receive the requested $1,174.95 for Dr. Gary
Annunziata’s flights and $1,580.60 for Dr. Anthony Tornay’s flights and cab fares.
Under 28 U.S.C. § 1821(c)(1) and (c)(3), a witness’s travel expenses via common
carrier are recoverable, as are taxicab fares between places of lodging and carrier
terminals. Although defendants did not provide actual airline or taxi receipts, the
invoices from Dr. Gary Annunziata and Dr. Anthony Tornay are acceptable as “other
evidence of actual cost” to defendants. 28 U.S.C. § 1821(c)(1).
iii. | Subsistence Allowances
Defendants next calculate a taxable amount of $4,998 in subsistence expenses
for Dr. Gary Annunziata and Dr. Anthony Tornay. Under 28 U.S.C. § 1821(d),
defendants may recover a daily subsistence allowance for each witness up to the
maximum per diem rate for official travel by federal employees. At the time of trial,
these rates for Boston, Massachusetts were $204 per night for lodging, and $69 per

6
Case 1:13-cv-11640-RWZ Document 394 Filed 08/01/19 Page 7 of 8

full day and $51.75 per travel day for meals and incidentals. See FYI 2017 Per Diem
Rates for Boston/Cambridge, Massachusetts, General Services Administration,
https:/Avww.gsa.govitravel/plan-book/per-diem-rates/per-diem-rates-lookup/?action=pe
rdiems_report&state=MA&fiscal_year=2017&zip=&city=boston.

While there is no statutory requirement under 28 U.S.C. § 1821(c) that a party
provide meal and lodging receipts to obtain a subsistence allowance, courts in this
district require such supporting documentation. See Guzman v. Boeing Co., No.
13-CV-12615-JGD, 2019 WL 468195, at *4 (D. Mass. Feb. 6, 2019); Osorio v. One

World Techs., Inc., 834 F. Supp. 2d 20, 24 (D. Mass. 2011). Except for one invoice

 

reference to $117.93 in “Misc. Hotel (Breakfast, coffee, etc.)” for Dr. Anthony Tornay,
defendants failed to submit any receipts or other evidence of expenses incurred for
meals and lodging.

In light of the lack of supporting receipts and the fact that each witness only
testified for one day, it is reasonable to limit the subsistence allowance to $1,161,
which includes for each witness: two lodging nights ($204 per night); one full meal day
($69), and two travel meal days ($51.75).

ll. Expert Deposition Costs under Federal Rule of Civil Procedure 26(b)(4)(E)

In the opposition and reply briefs, the parties introduce a separate
dispute—unrelated to the pending Bill of Costs—over expert deposition fees allegedly
due under Federal Rule of Civil Procedure 26(b)(4)(E).

Expert discovery concluded in May 2016 and, in the intervening three years,

neither party filed a motion to recover such fees. Any request for fees at this stage is

 

unreasonable and untimely. See Ellis v. United Airlines, Inc., 73 F.3d 999, 1011 (10th

7
Case 1:13-cv-11640-RWZ Document 394 Filed 08/01/19 Page 8 of 8

Cir. 1996) (affirming district court’s denial of motion to compel fees under Rule
26(b)(4)(E) as untimely).
IV. Conclusion

For the foregoing reasons, and as summarized in the table below, defendants

are entitled to recover $22,843.48 of their costs from plaintiffs. IT IS SO ORDERED.

 

Summary of Costs

A. Clerk Fees $0.00
B. Marshal Fees $780.00
C. Transcript and Video Fees
i. Deposition Transcripts $9,495.40
ii. Pretrial Conference and Trial Transcripts: $4,268.67
D. Copies and Exemplification Fees $4,262.86

E. Witness Fees

 

i. Attendance Fees $120.00

ii. Travel Expenses $2,755.55

iii. Subsistence Allowances $1,161.00
Total $22,843.48

 

 

 

zy ’
A Lrarst lL 24 dt) DOD
~ DATE G RYA W. ZOBEL

SENIOR UNITED STATES DISTRICT JUDGE
